FRANK, Acting Chief Judge.
The appellant, Randy Culver, challenges his conviction and sentence following a jury trial in which he was found guilty of attempted sexual battery. While we find no merit in the argument attacking his conviction, we do agree that errors occurred in the sentencing process. The record discloses a lengthy discussion at the sentencing hearing as to the ability of the state to corroborate several out-of-state prior convictions. For example, the state conceded that one third degree felony was, in fact, a misdemeanor; the appellant, however, was scored for the third degree felony. Moreover, for reasons we cannot discern, other of the remaining out-of-state convictions were scored and some were not. Finally, the state represented that it would score the appellant for contact but no penetration but the scoresheet reflects forty points for penetration.
Accordingly, this matter is remanded for resentencing based upon an accurately stated and properly computed scoresheet which shall include all out-of-state convictions corroborated by the state. In all other aspects this matter is affirmed.
PARKER and ALTENBERND, JJ., concur.